SULLIVAN, PJ.
We do not see how the court could have done otherwise, because if the contention of the plaintiff in error is correct that he had a right *638to offer a defense because the Treasurer sued in law under Section 5697 GC., then it would follow that the statute relating to appeals to the Board of Revision and the State Tax Commission would be of no avail or effect.
These statutes are not rendered ineffectual simply because the Treasurer proceeded under Section 5697 GC.
It is our unanimous judgment that the court below was bound under the statutes and the authorities of law, to adjudicate as it did.
It is obvious that the court below was right in refusing to entertain evidence bearing upon the amount or validity of the assessment, in the face of the record known as the tax duplicate.
Public policy makes such a situation necessary and that is the reason why the Legislature has provided three methods for the aggrieved taxpayer to find redress, and if these are not sufficient, then the doors of the courts are wide open under the rules of proper procedure, to hear and determine the controversies that arise relative to the amount and validity of taxes assessed against property.
(Vickery and Levine, JJ., concur.)